DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after-final amendment filed on September 6, 2022 is acknowledged. Claims 1, 3, 4, 8-11 and 17-19 remain pending. Applicant amended claim 1 to correct a typographical error and to incorporate the allowable subject matter of previously pending claim 2. Applicant also made editorial changes to claims 8 and 17 to place them in condition for allowance. 
Allowable Subject Matter
Claims 1, 3, 4, 8-11 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
1) Parini (US 6,321,476 B2) discloses a test plate, the test plate comprising (see Fig. 10): 
a rigid base 10 (wood, see line 66, col. 2) configured with a size to fit at a station of a liquid handler; and 
a pliable layer 20 of uniform depth (see Fig. 7) and including an inelastically deformable surface (the layer is made of clay, see abstract) configured to receive an imprint of the pipette tips positioned on a head of the liquid handler, the imprint remaining in the surface (see Fig. 6) for analysis of positions of dispensing ends of the pipette tips.  
However, because the test plate is not used in a laboratory setting, there is no motivation to provide the base with a footprint conforming to the footprint of SBS (very specific dimensions) as recited in independent claim 1, or provide the test plate as a part of a liquid handler further comprising a head configured to receive pipette tips as recited in independent claims 8 and 17.   
2) Roos et al. (WO 2018/009689 A1) disclose a liquid handler for dispensing liquid samples (see Fig. 4), the liquid handler comprising: 
a station 201 for receiving labware 105 (microtiter plate) configured to receive liquid samples; 
a head configured to receive pipette tips 109 and to translate toward and away from the station (see arrows illustrated in Figure 4); and 
a test plate for a liquid handler, the test plate comprising (see Fig. 2): 
a rigid base 5 configured with a size to fit at the station 201; and 
a pliable layer 12 including a surface configured to receive an imprint of the pipette tips 109, the imprint remaining in the surface for analysis of positions of dispensing ends of the pipette tips 109 (see Fig. 3). 
However, the pliable layer 12 is made from an elastomeric polymer. Naturally, it does not comprise an inelastically deformable surface as recited in independent claims 1 and 8, or constitute a pliable clay layer as recited in independent claim 17. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796